              Case 2:21-cr-00047-RAJ Document 20 Filed 04/15/21 Page 1 of 1



                                                 THE HONORABLE RICHARD A. JONES
 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,                   ) Case No.: CR21-00047 RAJ
                                                 )
 9                 Plaintiff,                    )
10                                               ) ORDER CONTINUING PRETRIAL
           vs.                                   ) MOTIONS DEADLINE
11                                               )
12
     RAMON EDUARDO GOMEZ LUGO,                   )
                                                 )
13                 Defendant.                    )
14
             Based on the motion of the defendant to continue the pretrial motions deadline
15
     and the facts set forth therein, which are hereby incorporated by reference and adopted as
16
     findings of fact, the Court find that the defense needs additional time to review discovery
17
     and to explore issues of some complexity, including all relevant issues and defenses
18
     applicable to the case, which would make it unreasonable to expect adequate preparation
19
     for pretrial proceedings.
20
            IT IS NOW, THEREFORE, ORDERED that the Motion (Dkt. # 19) is
21
     GRANTED. The pretrial motions deadline is continued from to May 24, 2021.
22
            DATED this 15th day of April, 2021.
23

24

25
                                                      A
                                                      The Honorable Richard A. Jones
26                                                    United States District Judge
27

28


       ORDER - 1                                                   BUTLER BESCHEN LAW PLLC
                                                                       103 E. Holly St. #512
                                                                      Bellingham, WA 98225
                                                                          (360) 734-3448
